Citation Nr: 1143125	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  04-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral foot disabilities.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral foot disabilities. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for disorders of the hips and low back, and for an acquired psychiatric disability.  The Veteran subsequently initiated and perfected appeals of these rating determinations. 

In May 2008, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims folder.  This appeal was initially presented to the Board in August 2008, at which time these issues were remanded for additional development.  The Board remanded these issues again in April 2010.  The case returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in adjudicating this case; however, further remand is necessary prior to reaching a decision on the appeal.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in August 2008 in part to provide the Veteran with VA examinations in connection with his claims.  The Veteran was seen for VA examinations in August 2009.  The medical opinions included in these reports are, however, inadequate for ratings purposes.

The August 2009 psychiatric examination is inadequate in failing to provide a nexus opinion.  The RO stated in the December 2009 Supplemental Statement of the Case that the examiner did not link the disability to service.  While true, the examiner did not provide an opinion on the point at all as required by the August 2008 remand instructions.  The Board remands for an etiological opinion regarding the diagnosed panic disorder.  See Stegall.  

The Board must also remand the low back disability claim for an adequate examination.  The Veteran underwent an August 2009 VA examination for both the low back and bilateral hip claims.  The Veteran's VA treatment records reflect congenital spine narrowing diagnosed by x-ray in 2006.  A January 2006 rehabilitation note indicates that the Veteran was discharged but made a follow-up appointment.  The January 2006 note mentioned the September 2004 diagnoses and indicated that the Veteran had degenerative joint disease (DJD) of the low back with associated low back pain and right lower extremity pain likely due to right hip pathology with bilateral pes planus.  He indicated that the pain in his hips and back was about the same.  An addendum note also from January 2006 indicates that a second physician agreed with the assessment that the primary active problems were related to hip DJD and congenital spinal canal narrowing.  The August 2009 VA examination did not address the congenital spinal canal narrowing, instead concluding that the present disability was not related to service.  There are a variety of legal questions that must be answered when service connection is sought in the presence of a congenital disorder.  The examiner needed to answer but did not address the particular diagnosis of current disability, did not address the Veteran's report of continuous pain since service, did not address whether the congenital spinal narrowing was the only disability, did not address whether the congenital narrowing is a defect or a disease and did not address whether another disability may be superimposed on the narrowing.  While the examiner did address aggravation, the Board does not consider this to be adequate in light of the many questions not addressed.  As a result, the Board cannot find the examination opinion to be adequate.  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).   Service connection may be granted for congenital diseases, as opposed to congenital defects.   See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.   See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.   Id. 

The Board will also remand the bilateral hip disability claim.  The Veteran has indicated that he is seeking service connection for a bilateral hip disability on both a direct basis and as secondary to service-connected disabilities.  While at present the Veteran is only service-connected for pes planus, should the low back disability be granted an alternative basis for service connection would be available.  Therefore, the Veteran's claim for service connection for a bilateral hip disability as secondary to the back disability is intertwined with his claim for service connection for a low back disability, and it cannot be adjudicated until the question of service connection for the residuals of an injury to the mid and lower back is resolved.  Thus, a decision on the claim for service connection for a bilateral hip disability, to include on a secondary basis, will be deferred pending adjudication of the claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the etiology and date of onset of the bilateral hip, low back, and psychiatric disabilities.  The Veteran's VA claims folder must be made available to the examiners for review in connection with the examinations. 

The examiners should report all current bilateral hip, low back, and psychiatric diagnoses.  The examiners should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral hip, low back and psychiatric disabilities were first manifested during the Veteran's period of service or are medically related to disease or injury in service.  

In this regard, the Board requires answers to the following questions on the psychiatric disability claim:

a) What are the current psychiatric diagnoses?

b) Is it as likely as not that each such diagnosis is causally related to service?  

c) If the examiner does not find a relationship as described above, then such examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disabilities are caused by or the result of service-connected disability (ies), to include as secondary to the bilateral foot disabilities.

d) If again no relationship is found above, the examiners should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disabilities are aggravated by service-connected disability (ies), including bilateral foot disabilities.  

The examiner should provide a rationale for all opinions reached, and particular discussion should be made as to the April 2009 medical opinion from Kenneth Sokolski, M.D.  
 
The Board requires answers to the following questions on the low back and hip disability claim:

a) What are the current diagnoses for the low back and hip?

b) If the Veteran has a current diagnosis of congenital spine narrowing, is that disorder considered a defect or disease?  For the purposes of answering this question, diseases are those conditions capable of improvement or worsening.  If the Veteran's sole low back diagnosis is congenital spine narrowing and the disorder is a defect, the remaining questions need not be answered.

c) If the Veteran has congenital spine narrowing and that is considered a defect and has another low back disorder, is that additional current low back disorder at least as likely as not the result of service, considering the Veteran's in-service treatment and report of continuous pain since that time?  Is it as likely as not that the Veteran has a hip disorder that is causally related to military service?  

d) If the Veteran has congenital spine narrowing and that is considered a disease, did the disorder worsen during service or are the Veteran's complaints of pain consistent with the natural progress of the disease?

e) If the Veteran has congenital spine narrowing and that is considered a disease and another low back disorder, was the additional current low back disorder at least as likely as not the result of service, considering the Veteran's in-service treatment and report of continuous pain since that time?  

f) If the pertinent examiner does not find a relationship as described above, then such examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the that the Veteran's current bilateral hip and low back disabilities are caused by or the result of service-connected disability (ies), to include as secondary to the bilateral foot disabilities.  

g) If again no relationship is found above, the examiners should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hip and low back disabilities were aggravated by service-connected disability (ies), including bilateral foot disabilities.  (If the low back disability is found to be related directly to service or aggravated by the Veteran's bilateral pes planus, the examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hip disability was either caused or aggravated by the low back disability).

The examiners should be aware that aggravation of a disability requires that the disability underwent a permanent increase of the severity of the underlying pathology of the condition, as opposed to a temporary exacerbation or intermittent flare-up of the associated symptoms. 

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.

2.  Then, the RO/AMC should readjudicate the claims on the merits.  Ensure that all opinions have been fully obtained, and any other development deemed necessary should be completed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


